Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 06/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 10,928,188 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Amendment
The amendment filed on 05/13/2022 has been entered into this application. 

Information Disclosure Statement
The information disclosure statement filed on 05/11/2022 has been entered and considered by the examiner.

Response to Arguments
Applicant’s arguments/remarks, (see pages 7-8), filed on 05/13/2022, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.


Allowable Subject Matter
Claims 21-40 are allowed. 
As to claim 31, the prior art of record, taken alone or in combination, fails to disclose or render obvious receiving at least a portion of an emitted light beam, which includes a sum frequency signal between the visible light beam and the tunable IR beam, from the sampled location of the scanned surface with a light detection system; and generating a two-dimensional image of the scanned surface, wherein the generating is based, at least in part, on the receiving, in combination with the rest of the limitations of the claim. Claims 21-30 and 32-40 are allowable by virtue of their dependency.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/           Primary Examiner, Art Unit 2886